DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/09/2020.
	Claims 1-19 are pending in this application.

Foreign Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3, 5-7, and 9-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0314372)
Regarding claim 1, Lee discloses a display panel, comprising: 
a display substrate 111 (see fig. 8);  
5an encapsulation layer 116 covering the display substrate 111; 
a plurality of first electrodes 122 or 126 on the encapsulation layer 116; 
a black matrix 194 (see para. 0070) disposed on the encapsulation layer 116 and covering the plurality of first electrodes; 
a plurality of color resist units 192 disposed on the encapsulation layer and located in 10opening areas of the black matrix 194; and 
a plurality of second electrodes 152, 154 on the black matrix.  

Regarding claim 2, Lee discloses the display panel according to claim 1, wherein each of the color resist units 192 comprises a plurality of color resist structures R/G/B, the display substrate comprises a 15plurality of pixel units, and each of the pixel units comprises sub-pixels in one-to-one correspondence with the color resist structures.  See para. 0070.



Regarding claim 5, Lee discloses the display panel according to claim 2, wherein a color of light allowed to be transmitted through by one color resist structure is same as a color of light emitted by the sub-pixel corresponding to the color resist structure.  See fig. 8.

Regarding claim 6, Lee discloses the display panel according to claim 1, wherein each of the color resist units 192 partially covers the black matrix.  See fig. 8.

Regarding claim 57, Lee discloses the display panel according to claim 1, wherein the first electrodes are disposed in a first direction, the second electrodes are disposed in a second direction, and the first direction crosses with the second direction with a preset included angle.  See figs. 6-9.

Regarding claim 9, Lee discloses the display panel according to claim 1, wherein the first electrodes and the second electrodes are made from Ag.  See para. 0060.

Regarding claim 10, Lee discloses the display panel according to claim 1, wherein the display panel further comprises a planarization layer 196 covering the black matrix, the color resist units, and the second electrodes.  See fig. 8.

Regarding claim 2011, Lee discloses the display panel according to claim 1, wherein one type of the plurality of first electrodes and the plurality of second electrodes functions as driving electrodes, and the other type of the plurality of first electrodes and the plurality of second electrodes functions as sensing electrodes.  See para. 0037.

Regarding claim 2512, Lee discloses the display panel according to claim 1, wherein the display substrate comprises a base substrate 111, a pixel defining layer 128 on the base substrate, and an organic light emitting layer 120/124 in opening areas of the pixel defining layer 128.  See fig. 8.

Regarding claim 13, Lee discloses the display panel according to claim 12, wherein an orthographic projection of the organic light emitting layer 120/124 in the display substrate on the base substrate is 21B200.0883US1 located within an orthographic projection of the color resist units 192 on the base substrate, and the orthographic projection of the organic light emitting layer 120/124 in the display substrate on the base substrate does not overlap with an orthographic projection of the black matrix on the base substrate.  See fig. 8.

Regarding claim 14, Lee discloses a method for manufacturing a display panel, comprising: 
providing a display substrate 111 (see fig. 8); 

10forming a plurality of first electrodes 122 or 126 on the encapsulation layer; 
forming a black matrix 194 (see para. 0070) on the encapsulation layer, the black matrix covering the plurality of first electrodes 122/126; and 
forming a plurality of color resist units 192 on the encapsulation layer and 
forming a plurality of second electrodes 152e, or 154e  on the black matrix 194, the plurality of color resist units 15being located in open areas of the black matrix 194.

Regarding claim 15, Lee discloses the method according to claim 14, wherein forming a plurality of color resist units 192 on the encapsulation layer and forming a plurality of second electrodes 152e/154e on the black matrix comprises:  
20forming the plurality of color resist units 192 on the encapsulation layer; and 
forming the plurality of second electrodes on the black matrix.  See fig. 8.


Regarding claim 16, Lee discloses the method according to claim 14, wherein forming a plurality of color resist units 192 on the encapsulation layer and forming a plurality of second electrodes 122/126 on 25the black matrix comprises: 
forming the plurality of second electrodes on the black matrix 194; and 
forming the plurality of color resist units on the encapsulation layer.  See fig. 8.



Regarding claim 18, Lee discloses the method according to claim 14, wherein after forming a plurality of color resist units 192 on the encapsulation layer and forming a plurality of second electrodes on the black matrix, the method further comprises:  
5forming a planarization layer 196, the planarization layer covering the black matrix, the color resist units, and the second electrodes.  See fig. 8.

Regarding claim 19, Lee discloses thee display device, comprising the display panel according to claim 1.  See fig. 8.

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0314372) 
Regarding claim 8, Lee discloses the display panel according to claim 1, comprising all claimed limitations, as discussed above, except for wherein a line width 
However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of selecting a suitable size for an element.  It has been held that a change in the size generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP §2144.04).  
In addition, there is no persuasive evidence in the instant specification showing that the claimed sizes or line widths are significant or bear any critical point/value that would establish patentability.  The claimed limitations relating to the sizes or line widths of the electrodes are not sufficient to patentable distinguish over the prior art.
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions or sizes of the claimed device, and a device having the claimed relative dimensions or sizes would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04).  It would have been obvious that a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art, or that a change in size of a component would be an unpatentable modification. 
Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden 
Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).)  
	The claimed limitation(s) do/does not bear any critical point that would establish patentability, and is/are not sufficient to patentable distinguish over the prior art.  See MPEP §2144.04).  


Allowable Subject Matter

8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed display panel (in addition to the other limitations in the claim), wherein orthographic projections of two adjacent color resist structures in each of the color resist units on the encapsulation layer have an overlapping area; wherein the color resist structures cover the second electrodes at the overlapping 25area, and the color resist structures do not cover pixel opening areas of the sub-pixels in the display substrate at the overlapping area.  

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 24, 2021